Citation Nr: 0401247	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  96-32 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
gastroesophageal reflux disease with a history of peptic 
ulcer disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In December 1992, the RO granted service connection for 
gastrointestinal reflux with a history of peptic ulcer 
disease, assigning a 10 percent rating effective June 1989.  
In September 1995, the veteran filed an informal claim for an 
increased rating contending that he was receiving treatment 
for his stomach disorder at the VA Medical Center in Augusta, 
Georgia.  An October 1996 rating decision increased the 
veteran's rating to 20 percent effective September 1995.  The 
veteran duly appealed.  In September 2000, the Board remanded 
the matter for further development.  In April 2001, the RO 
increased the veteran's rating to 30 percent effective 
September 1995.  The matter remained in appellate status, as 
the maximum schedular rating had not been assigned.  AB v. 
Brown, 6 Vet. App. 35 (1993).  In July 2001, the Board 
remanded the issue due to a revision in the criteria for 
diagnosing and evaluating disabilities of the digestive 
system found at 38 C.F.R. § 4.114.  Upon further development 
and consideration of the new criteria, the RO continued the 
30 percent rating.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's stomach disorder is primarily manifested by 
complaints of occasional epigastric pain and heartburn; no 
melena or hematemesis; no weight loss related to his gastric 
or reflux problems; no anemia; and no incapacitating 
episodes.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for gastroesophageal reflux disease have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.112, 4.114, Diagnostic Codes 7305, 7346 (2001 and 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  Under the 
VCAA, VA has a duty to notify the veteran or appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA satisfied these duties to the 
veteran in a VCAA letter dated in November 2001.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file, as are his outpatient treatment records from the VA 
medical center in Augusta, Georgia, and private medical 
records from University Hospital.  There is no indication of 
relevant, outstanding records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2003).  

The veteran was afforded a VA medical examination in February 
2002, in which the examiner addressed the revisions in 
criteria under 38 C.F.R. § 4.114.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  The examination 
report obtained is thorough and contains sufficient 
information to rate the veteran's stomach disorder in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that 
another examination is not necessary.  Moreover, the veteran 
was previously afforded a VA examination in March 2001.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to a rating in excess of 30 percent for 
a stomach disorder.

I.  Factual Background

The veteran filed an informal claim for an increased rating 
in September 1995.  Treatment records from the VA Medical 
Center in Augusta, Georgia were obtained.  An outpatient 
report dated in May 1995, noted that an upper 
gastrointestinal series revealed a sliding hiatal hernia and 
gastroesophageal reflux disease.  In July 1995, the veteran's 
history of gastroesophageal reflux disease and a hiatal 
hernia were noted.  The veteran reported significant 
improvement with his disorder and had no complaints.  Records 
dated in November 1996, again, noted diagnoses of 
gastroesophageal reflux disease and hiatal hernia.  The 
veteran reported symptoms of dyspepsia and reflux.  The 
examiner noted that both were well-controlled with medicine.  

Private treatment records from University Hospital revealed 
that the veteran underwent an abdominal aortogram and runoff 
in January 1998.  The treatment records noted the veteran's 
history of an ulcer disease.

VA medical records dated in March 1998, noted the veteran's 
weight of 192 and complaints of worsened indigestion and 
treatment with Pepcid AC.  The examiner opined that the 
veteran's gastroesophageal reflux disease was worse likely 
because of a low H2 blocker dose.

In a statement submitted in February 2001, the veteran stated 
that he continued to treat and have problems with his 
gastroesophageal reflux disease.

In March 2001, the veteran was afforded a VA examination in 
connection with his claim for an increased rating for 
gastroesophageal reflux disease with a history of a peptic 
ulcer.  He reported treating with over-the-counter medication 
since separation from service.  He reported that in 1998 his 
symptoms worsened after he had an abdominal aortic 
aneurysmectomy (aneurysm).  Subsequently, he had worsening 
indigestion, increased burning with pyrosis, and early 
satiety.  He reported that without medication he sustained 
severe burning in the mid-epigastric region.  He denied any 
hematochezia, tarry stool, or melena.  He used reflux 
precautionary measures such as avoiding spicy foods and 
elevation of his head in bed.  He used "constant" H2 
blockers to alleviate pain.  The examiner noted that the 
veteran was an obese male, weighing 200 pounds.  The 
examiner's assessment was gastroesophageal reflux disease 
with history of peptic ulcer.  The patient reported 
subjective complaints of pyrosis, early satiety and 
continuous burning and indigestion.  Objective findings were 
mid-epigastric tenderness.  An upper gastrointestinal series 
revealed a spontaneous gastroesophageal reflux to the mid-
esophagus and a tiny sliding hiatal hernia.  The examiner's 
impression was a small sliding hiatal hernia and spontaneous 
gastroesophageal reflux to the level of the mid-esophagus.

The veteran underwent a VA examination in February 2002 for 
evaluation of his esophagus and hiatal hernia.  The veteran 
reported that he was treating with over the counter 
medication, Zantac.  He complained of occasional epigastric 
pain without taking Zantac and occasional heartburn that was 
relieved by Zantac.  He had never been diagnosed as having 
anemia.  After his abdominal aortic aneurysmectomy, he lost 
35 pounds.  His weight loss was not due to his gastric 
symptoms or reflux problems.  He reported that he had not 
recently lost weight and sustained a consistent weight of 200 
pounds.  The veteran denied melena, hematochezia, 
hematemesis, fever, chills, and cough with sputum.  At night, 
his reflux disease generally did not bother him; however, he 
reported sleeping upright when not treating with Zantac.  An 
X-ray examination of the upper gastrointestinal series 
revealed a small hiatal hernia and a spontaneous 
gastroesophageal reflux at the level of the mid-esophagus.  A 
complete blood count was performed and showed his hemoglobin 
as 14.2 and hematocrit as 41.2 which ruled out anemia.  The 
examiner's assessment was a history of gastroesophageal 
reflux disease diagnosed while in service, which was 
confirmed by upper gastrointestinal series in March 2001.  
The veteran did not have a history of anemia or any recent 
anemia secondary to his gastroesophageal reflux disease.  His 
complete blood count was within normal limits.  The veteran 
suffered an occasional epigastric disorder which was relieved 
with Zantac, and no incapacitating episodes.  He lost weight 
secondary to his abdominal surgery; however, the examiner 
opined that the veteran had not lost weight secondary to his 
gastroesophageal reflux disease in the past or at the time of 
the examination.  The examiner opined that the veteran's 
gastroesophageal reflux disease was almost resolved and would 
have been completely resolved if he would have been on more 
aggressive acid reflux therapy such as H2 blockers in 
combination with a proton pump inhibitor.  The assessment was 
the veteran did not have any disabling or long-lasting 
residual from his gastroesophageal reflux disease at the time 
of the examination.

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

As previously noted, while the veteran's appeal of the rating 
for his stomach disorder was pending, effective July 2, 2001, 
VA revised the regulations for diagnosing and evaluating 
disabilities of the digestive system found at 38 C.F.R. 
§ 4.114.  See 66 Fed. Reg. 29486-89 et seq. (July 2, 2001) 
(codified at 38 C.F.R. § 4.114 (2003)).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, and 
the RO has rated the disability under both regulations, the 
Board may proceed in making a determination.

The RO rated the veteran's stomach disorder under Diagnostic 
Codes 7305, ulcer duodenal and 7346, hernia hiatal.  Prior to 
and subsequent to July 2, 2001, weight loss remained a 
criterion for a disability rating higher than currently 
assigned for the veteran's stomach disorder under Diagnostic 
Codes 7305 and 7346; however, in July 2001, VA revised 
regulation § 4.112, pertaining to weight loss, which further 
defines Diagnostic Codes 7305 and 7346.  Under the former 
version of 38 C.F.R. § 4.112, minor weight loss or greater 
weight losses of brief duration were not considered to be of 
importance.  The revised version of § 4.112 adds definitions 
of "substantial weight loss, minor weight loss, inability to 
gain weight, and baseline weight" to be used in diagnostic 
codes found under § 4.114.  According to the revised 
regulation:

For purposes of evaluating conditions in § 4.114, the 
term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained over three months or longer; and the term 
"minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained 
for three months or longer.  The term "inability to 
gain weight" means that there has been substantial 
weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the 
average weight for the two-year-period preceding onset 
of the disease.

38 C.F.R. § 4.112 (2003).

A rating of 10 percent under Diagnostic Code 7305 pertaining 
to duodenal ulcers requires evidence of a mild ulcer with 
recurring symptoms once or twice a year.  To merit the next 
higher rating of 20 percent, the evidence must present 
evidence of recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration; or 
recurring episodes with moderate manifestations.  Further, to 
merit the next higher evaluation of 40 percent, the evidence 
needed includes moderately severe symptoms of impairment 
manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days of more in 
duration at least four or more times per year.  As to the 
maximum evaluation of sixty percent under this Diagnostic 
Code, the veteran would need to provide evidence of a severe 
ulcer, only partially relieved by standard therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2001 and 2003).

Under the criteria set forth under 38 C.F.R. § 4.114, 
Diagnostic Code 7346, a 10 percent rating is warranted for 
hiatal hernia, which is manifested by two or more of the 
symptoms necessary for a 30 percent rating, though of less 
severity.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent rating is assigned for hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2001 and 2003).

III.  Analysis

The medical evidence demonstrates that the veteran suffers 
from gastroesophageal reflux disease and a hiatal hernia.  At 
both VA examinations, such disorders were manifested by 
subjective complaints of occasional bouts of epigastric pain 
and heartburn, both relieved by treating with an over-the-
counter medication, Zantac.  At VA examination in March 2001, 
the veteran also had subjective complaints of pyrosis and 
early satiety.  At the time of the February 2002 VA 
examination, the veteran's weight was 200 pounds and he 
reported that after surgery in 1998 he lost 35 pounds, but 
his weight loss was not due to his gastric symptoms or reflux 
problems.  He had not recently lost weight.  The veteran 
denied melena, hematochezia, and hematemesis.  Upon testing 
his complete blood count, anemia was ruled out.  The February 
2002 examiner opined that the veteran's stomach disorder was 
almost resolved and would have been completely resolved with 
more aggressive therapy.  The veteran did not have any 
disabling or long-lasting residuals from his stomach 
disorder.

A rating higher than 30 percent is not warranted under 
Diagnostic Codes 7305 and 7346, as the veteran's health is 
not manifested by anemia or any weight loss or inability to 
gain weight.  At both VA examinations, the veteran weighed 
200 pounds, and a March 1998 outpatient VA record noted a 
weight of 192 pounds.  The veteran acknowledged at the 
February 2002 examination that he had not lost weight 
recently, and that his previous 35 pound weight loss was not 
due to his gastric or reflux problems.  The medical evidence 
shows that the veteran's weight has stayed consistently close 
to 200 pounds over the course of four years.  The veteran 
reported symptoms of occasional heartburn and epigastric 
pain; however, they were relieved treating with Zantac.  He 
denied hematemesis and melena and did not report vomiting.  
He reported no incapacitating episodes.  38 C.F.R. § 4.114, 
Diagnostic Codes 7305, 7346 (2001 and 2003).  

There is no other alternative diagnostic code under 38 C.F.R. 
§ 4.114 that could apply to the veteran's diagnosed stomach 
disorder.  

The Board has taken into account the veteran's assertions and 
the submitted lay statements; however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis or etiology of a current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the 
contentions of the veteran are not probative evidence that 
his current disability is manifested in disability that 
approximates a rating in excess of 30 percent.

Considering all the evidence, the Board finds that the 
symptomatology referable to the veteran's stomach disorder 
does not more nearly approximate the criteria for a rating in 
excess of 30 percent under either the old or new criteria.  
38 C.F.R. § 4.25, 4.114 (2001 and 2003).  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's stomach disorder has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  In fact, 
it appears that the veteran has never been hospitalized for 
treatment of his stomach disorder.  Accordingly, the Board 
finds that the impairment resulting from the veteran's 
stomach disorder is appropriately compensated by the 
currently assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

 Accordingly, the Board finds that the impairment resulting 
from the veteran's stomach disorder is appropriately 
compensated by the currently assigned schedular rating.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 30 percent is 
not warranted for the veteran's stomach disorder.  
Accordingly, the benefit sought on appeal is denied.

ORDER

Entitlement to a rating in excess of 30 percent for 
gastroesophageal reflux disease is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



